Citation Nr: 1735056	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  04-31 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of avulsion fractures, L1-2-3, with low back syndrome with traumatic arthritis.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for hypertension, as secondary to a psychiatric disorder.

5.  Entitlement to service connection for varicose veins as secondary to hypertension.

6.  Entitlement to service connection for pressure behind the eyes as secondary to hypertension.

7.  Entitlement to service connection for penis dysfunction as secondary to a psychiatric disorder.
8.  Entitlement to service connection for teeth grinding as secondary to service-connected back disability.

9.  Entitlement to service connection for nerve damage on the left side as secondary to service-connected back disability

10.  Entitlement to service connection for headaches as secondary to hypertension.

11.  Entitlement to service connection for hair loss as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from January 2004 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).    
This case was previously before the Board in November 2011 and February 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


REMAND

Initially, the Board notes that since the last supplemental statement of the case was issued in February 2016, additional evidence to include examination reports have been associated with the claims file.  Remand for AOJ consideration of that evidence in the first instance is warranted.  38 C.F.R. § 19.31 (2016).

Additionally, as the Veteran is no longer incarcerated, VA examinations requested in the 2014 Board remand can now be requested. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such. 

2.  Afford the Veteran a VA lumbar spine examination to determine the current nature and severity of his service connected residuals of avulsion fracture L1-L3 with arthritis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should address whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he       or she should clearly explain why.

3.  Afford the Veteran a VA headache examination.       The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported, to include neurological symptoms.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches were either caused by or are etiologically related to the Veteran's in-service motor vehicle accident in August 1974.  The examiner should explain why or why not.

4.  Schedule the Veteran for a hepatitis examination to determine the nature of his disability and to obtain an opinion on whether such condition is related to service.    The claims file must be reviewed by the examiner in conjunction with the examination.  Following review        of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please identify the type(s) of hepatitis the Veteran currently suffers from (e.g. A, B, and/or C), if any.  

b. Please opine whether it is at least as likely as not       (50 percent probability or greater) that the Veteran's hepatitis C as noted in the record had its clinical onset during active service or is related to any in-service disease, event, or injury, including having an episode of hepatitis in February 1980.  In providing this opinion the examiner should address the in-service hepatitis as well as the December 1988 VA treatment for assessed acute hepatitis; an October 1990 VA hospitalization for polysubstance abuse, noting that a hepatitis B panel was negative for hepatitis B surface antigen (HBsAg), positive for hepatitis B surface antibody (anti-HBs), positive for hepatitis B core antibody (anti-HBc), and negative for hepatitis B core IgM antibody (IgM anti-HBc); and private medical records associated with VBMS in September 2016 which include liver studies in December 2012 and a liver core biopsy revealing "chronic hepatitis with mild macrovesicular steatosis, mild to moderate lobulitis, and marked portal and septal fibrosis with focal pseudolobule formation, consistent with chronic hepatitis C, grade 2, stage 4."  

5.  Following completion of the above and any additional development deemed necessary, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then return the case to the    Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




